Citation Nr: 1812809	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-15 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a back disability, including lumbar degenerative disc disease and degenerative joint disease.

2. Entitlement to service connection for a right hip disability, including degenerative joint disease.

3. Entitlement to an initial compensable rating and a rating in excess of 10 percent for the period starting October 24, 2012 for right knee Baker's cyst.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a back disability and right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. For the period prior to October 24, 2012, the Veteran's right knee disability was characterized by painful motion and flexion to 110 degrees.

2. For the period starting October 24, 2012, the Veteran's right knee disability is characterized by painful motion and flexion to 100 degrees.





CONCLUSIONS OF LAW

1. For the period prior to October 24, 2012, the criteria for a rating of 10 percent, and no higher, for right knee Baker's cyst have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.59, 4.71a, Diagnostic Code 5260 (2017).

2. For the period starting October 24, 2012, the criteria for a rating in excess of 10 percent for right knee Baker's cyst have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.59, 4.71a, Diagnostic Code 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

In determining the appropriate evaluation for musculoskeletal disabilities, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59.

The Veteran's right knee Baker's cyst has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.  Under DC 5260, a noncompensable rating is warranted for knee flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and, a 30 percent rating is warranted for flexion limited to 15 degrees.  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the disability on appeal have already been assigned; accordingly, the Board will discuss the propriety of the ratings assigned at each stage.

Analysis

The Veteran contends that he is entitled to an initial compensable rating for his right knee disability for the period prior to October 24, 2012.  The Board finds that the evidence demonstrates that the Veteran's right knee Baker's cyst condition was characterized by painful motion and flexion to 110 degrees prior to October 24, 2012.  The Veteran was seen at the San Juan VA Medical Center in June 2012 and he complained of right knee posterior pain. See January 2013 CAPRI, p. 1.  The Veteran underwent a VA examination in October 2012 and complained of present right knee pain.  On range of motion testing, the Veteran's flexion was to 110 degrees with objective evidence of painful motion at 110 degrees.  Following three repetitions, the Veteran's right knee flexion was to 110 degrees.

The Board finds that there is sufficient evidence to demonstrate that the Veteran is entitled to an initial 10 percent rating for his right knee Baker's cyst for the period prior to October 24, 2012.  In order to receive a higher evaluation, there must be flexion limited to 30 degrees.  The Veteran's right knee flexion was not limited to 30 degrees at any point prior to October 24, 2012.  The Veteran's right knee condition was characterized by flexion limited to 110 degrees with objective evidence of painful motion during flexion.  Thus, the Board concludes that a rating of 10 percent, and no higher, for his right knee Baker's cyst for the period prior to October 24, 2012 is warranted.

For the period starting October 24, 2012, there is no evidence that indicates that the Veteran's right knee flexion has been limited to 30 degrees at any time.  The Veteran underwent a VA examination in January 2016 and he reported experiencing daily flare-ups of pain that last for hours.  He also said he experienced loss of standing and ambulation tolerance.  On range of motion testing, the Veteran's flexion was to 100 degrees and the examiner noted pain on flexion.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion.  The Veteran's VA treatment records are silent for any additional right knee complaints during this time.  

In light of the evidence, the Board finds that there is insufficient evidence to warrant a rating in excess of 10 percent for the period starting October 24, 2012.  The evidence does not indicate that the Veteran's right knee flexion has been limited to 30 degrees during this time.  Instead, the evidence demonstrates that the Veteran's right knee flexion has been limited to 100 degrees with pain.  These symptoms are contemplated by the 10 percent rating.  Accordingly, the Board finds that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 10 percent for right knee Baker's cyst for the period starting October 24, 2012.


ORDER

An initial rating of 10 percent, and no higher, for right knee Baker's cyst for the period prior to October 24, 2012 is granted.

A rating in excess of 10 percent for right knee Baker's cyst for the period starting October 24, 2012 is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran has not been afforded a VA examination in connection with his back disability or right hip disability.  He has current diagnoses of lumbar degenerative disc disease and degenerative joint disease as well as degenerative joint disease of the right hip. See December 2015 CAPRI, pp. 115, 134.  The Veteran is currently service-connected for a right knee disability but there is insufficient medical evidence to support a finding of a nexus between the Veteran's current disabilities and his right knee disability.  Accordingly, the Board finds that a remand is required in order to ascertain whether the Veteran's right knee disability has caused or aggravated his back and right hip disabilities. 38 U.S.C. § 5103A(d)(2) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated treatment records, to include any records from the San Juan VA Medical Center from December 2015 to the present, and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses whether the Veteran's back disability is etiologically related to his right knee disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability, including degenerative disc disease and degenerative joint disease, was caused or aggravated by his right knee disability.  In addressing this question, the examiner should discuss the statement submitted by the Veteran's private physician in October 2012 in which she notes that leg injuries tend to cause back issues. See October 2012 Third Party Correspondence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses whether the Veteran's right hip disability is etiologically related to his right knee disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hip disability, including degenerative joint disease, was caused or aggravated by his right knee disability.  In addressing this question, the examiner should discuss the statement submitted by the Veteran's private physician in October 2012 in which she notes that leg injuries tend to cause hip issues. See October 2012 Third Party Correspondence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


